DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 8/25/2022 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on 7/27/2022 has been entered.

Claims 1-3, 5-11, and 13-22 are pending in this application. Claims 1, 2, 5, 9, 10, 13, and 17-19 have been amended. Claims 4 and 12 have been cancelled. Claims 21 and 22 have been added. Claims 1, 9, and 17 are independent claims.

Claim Objections
Claim 9 is objected to because of the following informality:  
Claim 9, line 11, replace “… interacted within …” with “… interacted with within …”  
Appropriate correction is required.

Claims 2, 5, 10, 13, and 19 all recite the limitation “… the content presented within a display area of a …” on line 2.  
Examiner suggests replacing “… the content presented within a display area of a …” with “… the content presented within the display area of the …” for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 8-11, 13, 14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al., US PGPUB 2016/0139776 Al (hereinafter as Donahue) in view of Sharifi et al., US PGPUB 2016/0117072 A1 (hereinafter as Sharifi).


Regarding independent claim 1, Donahue teaches a system [see e.g. fig. 14, [0018], and [0087]] comprising:
one or more processors [see e.g. the different processors in [0088]-[0089]]; and 
one or more memory devices [see also the memory devices in [0088] and [0090]] that store program code of a first computer program to be executed by the one or more processors [see in [0094] storing instructions that are executable by the processing hardware as per [0097]; note from [0031] that some computer programs are to be executed], the program code [see e.g. [0077] of Donahue that indicates that operations to be performed are described as a set of procedural blocks that may be implemented in software, i.e. elements of program code]: 
a signal receiver configured to detect user interaction with content presented within a display area of a second computer program executing on a computing device, wherein the display area of the second computer program is presented concurrently with a display area of the first computer program [note in [0046] the recognition of user input with respect to content presented in a running application A (mapped to a second computer program) and that display areas of applications A and B are presented concurrently; see also the interaction described in [0073] with respect to the example of fig. 10 and note that this may be for some types of applications as per [0069]; see also e.g. fig. 3 and fig. 10];
a mapping engine configured to identify one or more executable actions the first computer program is operable to perform based on the content interacted with within the display area of the second computer program [note in 1206 of fig. 12 the one or more actions performable that are identified with respect to the content; see also [0047]; note also from [0075] that multiple actions may be identified depending on the content]; and
an action handler configured to, responsive to detecting that the content interacted with within the display area of the second computer program has been dragged from the display area of the second computer program to the display area of the first computer program and dropped into the display area of the first computer program, cause one of the one or more executable actions to be performed with respect to the dropped content [see e.g. 1206 of fig. 12 and [0083] as well as [0047] all describing execution of one or more actions performable with respect to the content in the target application B (mapped to the first computer program) responsive to a drag and drop action].

Donahue does not explicitly teach a zone generator configured to: 
determine one or more interaction zones based on the content interacted with within the display area of the second computer program and the identification of the one or more executable actions; and
cause to be dynamically presented within the display area of the first computer program the one or more interaction zones, each of the one or more interaction zones corresponding to a respective one of the identified one or more executable actions.

Neither does it teach that the dropping is into a particular one of the one or more interaction zones nor that the executable action to be performed with respect to the dropped content is that corresponding to the particular interaction zone.

Sharifi teaches a system for performing executable actions across two computer programs [see abstract and [0007]] with program code comprising a zone generator [see the flow chart of fig. 9A and the other citations below] configured to: 
determine one or more interaction zones based on content interacted with within a display area of a second (source) computer program and an identification of one or more executable actions [see fig. 9A, 915 and 920 that described determining suggested drop sites based on an identified entity, as per [0060]; note the identification of the content interacted with (dragged) as per [0059] and 910 of fig. 9A; note e.g. from [0008] the association of the drop locations (sites) and the executable actions]; and
cause to be dynamically presented within the display area of a first computer (destination) program the one or more interaction zones, each of the one or more interaction zones corresponding to a respective one of the identified one or more executable actions [again see fig. 9A, 920 that described offering the suggested drop sites in a user interface (UI), as per [0061]; especially note from the flow chart of fig. 9A that the presentation of the drop locations on the UI in 920 is consecutive to positively determining these suggested locations in 915, which is in turn consecutive to the positive identification of the entity in the selected area in 910 and thus it is a dynamic presentation; again note e.g. from [0008] the association of the drop locations (sites) and the executable actions].

Sharifi further teaches dropping the content into a particular one of the one or more interaction zones and that the executable action to be performed with respect to the dropped content is that corresponding to the particular interaction zone [again see e.g. the abstract and note that the action performed in the second (destination) mobile application is based on a certain drop location].

It would have been obvious to one of ordinary skill in the art having the teachings of Donahue and Sharifi before the effective filing date of the claimed invention to apply Sharifi’s teachings regarding the zone generator for determining and dynamically presenting one or more interaction zones depending on content interacted with and identified actions to Donahue’s framework performing executable actions across a source application and a destination application based on detected user interaction with content involving drag-and-drop. The motivation for this obvious combination of teachings would be to minimize input actions taken by a user to move information across applications and to perform related tasks as well as eliminate the user input conventionally used for navigation by providing suggested drop sites which would improve the response time and user experience on the device, as suggested by Sharifi [see [0007] and [0061]].


Regarding independent claim 9, Donahue also teaches a method [see abstract and [0107]] performed by a first computer program executing on a computing device [note from [0031] that some computer programs are to be executed; see exemplary computing devices described in [0023] and shown on fig. 1], the method comprising: 
detecting user interaction with content presented within a display area of a second computer program executing on the computing device, wherein the display area of the second computer program is presented concurrently with a display area of the first computer program [note in [0046] the recognition of user input with respect to content presented in a running application A (mapped to a second computer program) and that display areas of applications A and B are presented concurrently; see also the interaction described in [0073] with respect to the example of fig. 10 and note that this may be for some types of applications as per [0069]; see also e.g. fig. 3 and fig. 10]; 
identifying one or more executable actions the first computer program is operable to perform based on the content interacted with within the display area of the second computer program [note in 1206 of fig. 12 the one or more actions performable that are identified with respect to the content; see also [0047]; note also from [0075] that multiple actions may be identified depending on the content]; and
responsive to detecting that the content interacted with within the display area of the second computer program has been dragged from the display area of the second computer program to the display area of the first computer program and dropped into the display area of the first computer program, performing the one or more executable actions to be performed with respect to the dropped content [see e.g. 1206 of fig. 12 and [0083] as well as [0047] all describing execution of one or more actions performable with respect to the content in the target application B (mapped to the first computer program) responsive to a drag and drop action].

Donahue does not explicitly teach any of the following: 
determining one or more interaction zones based on the content interacted with within the display area of the second computer program and the identification of the one or more executable actions;
dynamically presenting within the display area of the first computer program the one or more interaction zones, each of the one or more interaction zones corresponding to a respective one of the identified one or more executable actions; or
that the dropping is into a particular one of the one or more interaction zones and that the executable action to be performed with respect to the dropped content is that corresponding to the particular interaction zone.

Sharifi teaches a method for performing executable actions across two computer programs [see abstract and [0007]], the method [see the flow chart of fig. 9A and the other citations below] comprising: 
determining one or more interaction zones based on content interacted with within a display area of a second (source) computer program and an identification of one or more executable actions [see fig. 9A, 915 and 920 that described determining suggested drop sites based on an identified entity, as per [0060]; note the identification of the content interacted with (dragged) as per [0059] and 910 of fig. 9A; note e.g. from [0008] the association of the drop locations (sites) and the executable actions]; and
dynamically presenting within the display area of a first computer (destination) program the one or more interaction zones, each of the one or more interaction zones corresponding to a respective one of the identified one or more executable actions [again see fig. 9A, 920 that described offering the suggested drop sites in a user interface (UI), as per [0061]; especially note from the flow chart of fig. 9A that the presentation of the drop locations on the UI in 920 is consecutive to positively determining these suggested locations in 915, which is in turn consecutive to the positive identification of the entity in the selected area in 910 and thus it is a dynamic presentation; again note e.g. from [0008] the association of the drop locations (sites) and the executable actions];
wherein dropping the content occurs into a particular one of the one or more interaction zones and the executable action to be performed with respect to the dropped content is that corresponding to the particular interaction zone [again see e.g. the abstract and note that the action performed in the second (destination) mobile application is based on a certain drop location].

It would have been obvious to one of ordinary skill in the art having the teachings of Donahue and Sharifi before the effective filing date of the claimed invention to apply Sharifi’s teachings regarding determining and dynamically presenting one or more interaction zones depending on content interacted with and identified actions to Donahue’s framework performing executable actions across a source application and a destination application based on detected user interaction with content involving drag-and-drop. The motivation for this obvious combination of teachings would be to minimize input actions taken by a user to move information across applications and to perform related tasks as well as eliminate the user input conventionally used for navigation by providing suggested drop sites which would improve the response time and user experience on the device, as suggested by Sharifi [see [0007] and [0061]].


Regarding independent claim 17, Donahue also teaches method [see abstract and [0107]] performed by a first computer program executing on a computing device [note from [0031] that some computer programs are to be executed; see exemplary computing devices described in [0023] and shown on fig. 1], the method comprising: 
detecting user interaction with content presented within a display area of a second computer program executing on the computing device, wherein the display area of the second computer program is presented concurrently with a display area of the first computer program [note in [0046] the recognition of user input with respect to content presented in a running application A (mapped to a second computer program) and that display areas of applications A and B are presented concurrently; see also the interaction described in [0073] with respect to the example of fig. 10 and note that this may be for some types of applications as per [0069]; see also e.g. fig. 3 and fig. 10];
identifying one or more executable actions the first computer program is operable to perform based on the content interacted with within the display area of the second computer program [note in 1206 of fig. 12 the one or more actions performable that are identified with respect to the content; see also [0047]; note also from [0075] that multiple actions may be identified depending on the content]; and
responsive to detecting a user interaction that associates the content interacted with within the display area of the second computer program with the display area of the first computer program, performing the one or more executable actions with respect to the associated content [see e.g. 1206 of fig. 12 and [0083] as well as [0047] all describing execution of one or more actions performable in the target application B (mapped to the first computer program) with respect to the content responsive to the user interaction of drag and drop that associates the content interacted with within the display area of the source application A (mapped to the second computer program) with the display of the target application B].

Donahue does not explicitly teach any of the following: 
determining one or more interaction zones based on the content interacted with within the display area of the second computer program and the identification of the one or more executable actions;
dynamically presenting within the display area of the first computer program the one or more interaction zones, each of the one or more interaction zones corresponding to a respective one of the identified one or more executable actions; or
that the detected user interaction that associates the content with the display area of the first computer program associates it with a particular one of the one or more interaction zones and that the executable action to be performed with respect to the associated content is that corresponding to the particular interaction zone.

Sharifi teaches a method for performing executable actions across two computer programs [see abstract and [0007]], the method [see the flow chart of fig. 9A and the other citations below] comprising: 
determining one or more interaction zones based on content interacted with within a display area of a second (source) computer program and an identification of one or more executable actions [see fig. 9A, 915 and 920 that described determining suggested drop sites based on an identified entity, as per [0060]; note the identification of the content interacted with (dragged) as per [0059] and 910 of fig. 9A; note e.g. from [0008] the association of the drop locations (sites) and the executable actions]; and
dynamically presenting within the display area of a first computer (destination) program the one or more interaction zones, each of the one or more interaction zones corresponding to a respective one of the identified one or more executable actions [again see fig. 9A, 920 that described offering the suggested drop sites in a user interface (UI), as per [0061]; especially note from the flow chart of fig. 9A that the presentation of the drop locations on the UI in 920 is consecutive to positively determining these suggested locations in 915, which is in turn consecutive to the positive identification of the entity in the selected area in 910 and thus it is a dynamic presentation; again note e.g. from [0008] the association of the drop locations (sites) and the executable actions];
wherein the detected user interaction associating the content with the display area of the first computer program associates it with a particular one of the one or more interaction zones and that the executable action to be performed with respect to the associated content is that corresponding to the particular interaction zone [again see e.g. the abstract and note that the action performed in the second (destination) mobile application is based on a certain drop location of the detected drag and drop user interaction associating the content with that drop location].

It would have been obvious to one of ordinary skill in the art having the teachings of Donahue and Sharifi before the effective filing date of the claimed invention to apply Sharifi’s teachings regarding determining and dynamically presenting one or more interaction zones depending on content interacted with and identified actions to Donahue’s framework performing executable actions across a source application and a destination application based on detected user interaction with content. The motivation for this obvious combination of teachings would be to minimize input actions taken by a user to move information across applications and to perform related tasks as well as eliminate the user input conventionally used for navigation by providing suggested drop sites which would improve the response time and user experience on the device, as suggested by Sharifi [see [0007] and [0061]].


Regarding claims 2, 10, and 19, the rejection of each of independent claims 1, 9, and 17 is respectively incorporated. 
Donahue further teaches receiving information associated with the content presented within the display area of the second computer program [see e.g. [0080] indicating transferring data for the content item for subsequent loading or rendering; see also [0081]] wherein the identifying of the one or more executable actions is further based on the information associated with the content [again see [0083] describing actions performable based on the content item whose data was transferred from the source application to the target application as per [0081]; see also fig. 12, especially 1206 following 1204 which is turn follows 1202], and wherein the information associated with the content comprises a copy of the content [again see [0080] indicating making a copy of the content item for use by the target (which is mapped to the first computer program)].

Regarding claims 3 and 11, the rejection of each of independent claims 1 and 9 is respectively incorporated. 
Donahue further teaches that the content [see the exemplary content items listed in [0038]] comprises: text [see textual items in the list of [0038]]; an image [see images in the list of [0038]]: a location: a representation of a file: a uniform resource locator (URL): a video [see video files in the list of [0038]]; or audio content [see audio in the list of [0038]].

Regarding claims 5 and 13, the rejection of each of independent claims 1 and 9 is respectively incorporated. 
Donahue further teaches receiving information associated with the content presented within the display area of the second computer program [see e.g. [0080] indicating transferring data for the content item for subsequent loading or rendering; see also [0081]] wherein the identifying of the one or more executable actions is further based on the information associated with the content [again see [0083] describing actions performable based on the content item whose data was transferred from the source application to the target application as per [0081]; see also fig. 12, especially 1206 following 1204 which is turn follows 1202], and 
wherein the information associated with the content is provided to the first computer program [note in 1208 of fig. 12 the transfer of data for the content item to the target application (mapped to the first computer program)] in response [further note that this transfer indicated in 1208 of fig. 12 is responsive to the recognition of a drag and drop operation, as per the phrase under 1206 also in fig. 12] to detecting: 
initiation of dragging of the content within the display area of the second computer program, a spatial direction of dragging of the content towards the display area of the first computer program; 
dragging of the content across a boundary of the display area of the second computer program [see e.g. in [0046] that the drag and drop operation (exemplary of interaction 308 which generates input to trigger transfer of the content) involves the content item being dragged from a position within the application window for the source application, i.e. across a boundary of the source application (mapped to a boundary of the display area of the second computer program)];  
dragging of the content across a boundary of the display area of the first computer program [see again e.g. in [0046] that the drag and drop operation also involves the content item being dragged across the boundaries of a visual representation of the target application (mapped to the display area of the first computer program)]; 
dragging of the content within a specified distance of the display area of the first computer program; or
selection of the content in the display area of the second computer program [see again e.g. in [0046] that the drag and drop operation also involves the selection of the visual representation of the content 306 from within the window for the source application (mapped to the display area of the second computer program)].

Regarding claims 6 and 14, the rejection of each of independent claims 1 and 9 is respectively incorporated. 
Donahue further teaches a computer program that is a web browser [see e.g. [0038] describing examples of computer programs such as a browser 210 application, etc.; see also fig. 2 and note the browser application display area. Examiner notes that the target application B (mapped to the first computer program) can be any of these exemplary computer programs.].
Donahue also further teaches that the respective one of one or more executable actions include: a search operation; an add to favorites operation; an add to collections operation; an add to reading list operation; a share operation [see e.g. the share action described in [0075] with respect to a content item], a mapping operation, or a print operation.

Regarding claims 8, 16, and 20, the rejection of each of independent claims 1, 9, and 17 is respectively incorporated. 
Donahue further teaches that the second computer program comprises one of a software application [see e.g. [0038] describing examples of software applications windows such as a browser application, etc.] or an operating system.

Regarding claim 18, the rejection of independent claim 17 is incorporated. 
Donahue further teaches that the user interaction that associates the content interacted with within the display area of the second computer program with the display area of the first computer program comprises input received via a user input device includes: a content dragging interaction [again note the drag and drop action in 1206 of fig. 12 and [0083] as well as [0047]]; a selection interaction; an audible interaction; an eye tracking interaction; or a hand gesture interaction. 
Sharifi further teaches that the user interaction associating content with a particular one of the one or more interaction zones is also a content dragging interaction [see title and abstract; again see also [0059]-[0061]].


Regarding claims 21 and 22, the rejection of each of independent claims 1 and 9 is respectively incorporated. 
Donahue further teaches that the display area of the first computer program and the display area of the second computer program are presented concurrently with a display area of a third computer program and the display areas are arranged side by side or in an overlapping fashion [see e.g. [0038] describing multiple display areas each of a different computer program as shown in fig. 2; note there are four display areas in the example shown; further note that the display areas are arranged side by side or in an overlapping fashion, as 204 is beside 206 whereas 206 and 210 overlap].



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue in view of Sharifi, as applied to claims 1 and 9 above, respectively, and further in view of Sirpal et al., US PGPUB 2012/0081317 A1 (hereinafter as Sirpal).


Regarding claims 7 and 15, the rejection of each of independent claims 1 and 9 is respectively incorporated. 
Donahue/Sharifi does not explicitly teach a dual screen device. Neither does it teach that the display area of the first computer program is displayed on a first screen of the dual screen device and the display area of the second computer program is displayed on a second screen of the dual screen device.
Sirpal teaches a dual screen device [see e.g. [0086] indicating two screens and figs. 10 for instance] and that a display area of a first computer program is displayed on a first screen of the dual screen device and a display area of a second computer program is displayed on a second screen of the dual screen device [see e.g. fig. 10 C and note the dual screen device and that an email application (a first computer program) is displayed on the left screen and a browser (a second computer program) is displayed on the right screen].
It would have been obvious to one of ordinary skill in the art having the teachings of Donahue, Sharifi, and Sirpal before the effective filing date of the claimed invention to modify the display of the computing device taught by Donahue to explicitly specify a dual screen device and to explicitly specify that the display area of the first computer program is displayed on a first screen of the dual screen device and the display area of the second computer program is displayed on a second screen of the dual screen device, as per the teachings of Sirpal. The motivation for this obvious combination of teachings would be to provide for an enhanced user experience making the device more useful and more efficient with the ability to facilitate complex interactions, as suggested by Sirpal [see e.g. [0086] and [0155]].



Response to Arguments
Applicant’s arguments with respect to amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes from the cited art:
US PGPUB 2010/0122194 Al (ROGERS) that teaches dynamic presentation of context-dependent pop-up menu icons responsive to a select and drag operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA S AYAD/Examiner, Art Unit 2145